Case 4:18-cr-00575 Document 49-2 Filed in TXSD on 11/16/18 Page 1 of 21




         EXHIBIT
            2
   Case 4:18-cr-00575 Document 49-2 Filed in TXSD on 11/16/18 Page 2 of 21

                                  McHard Accounting Consulting LLC
                                                 933 San Mateo Blvd NE, Suite 500-151, Albuquerque, NM 87108
                                                                        505/554-2968 Phone 877/279-2942 Fax




JANET M. McHARD, MBA, CPA, CFE, MAFF, CFF, CGMA, PI


EDUCATION:

                 Bachelor of Arts - December 1994
                 University of New Mexico

                 Master of Business Administration - August 1997
                 Robert O. Anderson Graduate School of Management
                 University of New Mexico

PROFESSIONAL DESIGNATIONS:

                 Certified Public Accountant
                 State of New Mexico – August 1998
                 State of Arizona – June 2013
                 State of California – December 2015

                 Certified Fraud Examiner - December 1999
                 Association of Certified Fraud Examiners

                 Master Analyst in Financial Forensics, as of April 2013, formerly known
                 as Certified Forensic Financial Analyst as of March 2007, originally
                 awarded as Certified in Fraud Deterrence in January 2004
                 National Association of Certified Valuation Analysts

                 Certified in Financial Forensics – November 2008
                 American Institute of Certified Public Accountants

                 Private Investigator
                 State of New Mexico – Firm – License 2878
                 State of Arizona – Associate – License 1639940
                 State of California – President – License 29074

                 Chartered Global Management Accountant – August 2014
                 American Institute of Certified Public Accountants

PROFESSIONAL EMPLOYMENT:

                 McHard Accounting Consulting, LLC – July 2009 to present
                 Founding Partner
                 Albuquerque, New Mexico

                 Association of Certified Fraud Examiners – October 2003 to present
                 Faculty
                 Austin, Texas




                                                                               MA_00038571
    Case 4:18-cr-00575 Document 49-2 Filed in TXSD on 11/16/18 Page 3 of 21




                  City of Albuquerque – February 2010 to September 2010
                  Inspector General
                  Albuquerque, New Mexico

                  Meyners + Company, LLC - November 2000 to July 2009
                  Senior Manager, Business and Tax Services
                  Albuquerque, New Mexico

                  Meyners + Company, LLC - August 1998 to November 2000
                  Senior, Audit Department
                  Albuquerque, New Mexico

                  Arthur Andersen LLP - August 1997 to August 1998
                  Staff Accountant, Economic and Financial Services
                  Albuquerque, New Mexico

                  Law Offices of E. Justin Pennington - July 1994 to January 1997
                  Legal Secretary and Paralegal
                  Albuquerque, New Mexico

                  John M. H. Allen, M.B., B.S., F.R.C.S.
                  Orthopaedic Surgeon - January 1988 to July 1994
                  Business Manager
                  Albuquerque, New Mexico

PROFESSIONAL ASSOCIATIONS:

                  American Institute of Certified Public Accountants

                  New Mexico Society of Certified Public Accountants

                  Association of Certified Fraud Examiners
                  Past Treasurer, NM Chapter Assoc. of Certified Fraud Examiners
                  Past President, NM Chapter Assoc. of Certified Fraud Examiners

                  National Association of Certified Valuation Analysts

                  Association of Government Accountants (National and New Mexico) -
                  past

                  Institute of Internal Auditors (National and New Mexico) – past

PROFESSIONAL COMMITTEES:

                  Association of Certified Fraud Examiners, Board of Regents Advisory
                  Working Group, member

                  Association of Certified Fraud Examiners, Professional Development
                  Committee, past member



Janet McHard CV                       Page 2 of 20


                                  www.TheMcHardFirm.com                  MA_00038572
    Case 4:18-cr-00575 Document 49-2 Filed in TXSD on 11/16/18 Page 4 of 21




PUBLICATIONS:

                  McHard, Janet M. & Mohr, Beth Anne. September/October 2012.
                  Career Connection: Hanging out your Shingle, Part 2. Fraud Magazine.

                  McHard, Janet M. & Mohr, Beth Anne. Vol 27, No. 4, July/August 2012.
                  Career Connection: Hanging out your Shingle, Part 1. Fraud Magazine.

                  McHard, Janet M. & Mohr, Beth A. Vol. 26, No. 4, July/August 2011.
                  Hotlines for Heroes: Making a Fraud Hotline Accessible and Successful.
                  Fraud Magazine.

                  McHard, Janet M. (2007). They Didn't Know Jack. In J. T. Wells (Ed.),
                  Fraud Casebook: Lessons from the Bad Side of Business (pp. 137-
                  144). Hoboken, NJ: John Wiley & Sons.

HONORS:

                  2017 James Baker Award – Speaker of the Year at 28th Annual Global
                  Association of Certified Fraud Examiners Conference

                  2016 Woman to Watch – Experienced Leader, New Mexico Society of
                  Certified Public Accountants.

                  2016 Inductee to the University of New Mexico Anderson Schools of
                  Management Hall of Fame.

PROFESSIONAL SPEAKING:


                  Date:            October 2018
                  Group:           Association of Certified Fraud Examiners – San Diego
                                   Chapter
                  Topic:           Fraud and Ethics Half-Day Seminar
                  Location:        San Diego, California

                  Date:            August 2018
                  Group:           Office of the State Auditor and Inspector
                  Topic:           Fraudsters and Fraud Victims: Case Studies into the
                                   Psychology of Both
                  Location:        Oklahoma City, Oklahoma

                  Date:            July 2018
                  Group:           Association of Certified Fraud Examiners
                  Topic:           CFE Exam Prep Course for Fannie Mae
                  Location:        Plano, Texas




Janet McHard CV                      Page 3 of 20


                                  www.TheMcHardFirm.com                  MA_00038573
    Case 4:18-cr-00575 Document 49-2 Filed in TXSD on 11/16/18 Page 5 of 21




                  Date:          June 2018
                  Group:         29th Annual Global Association of Certified Fraud
                                 Examiners Annual Conference
                  Topic:         The New Revenue Recognition Standards: How
                                 Might Fraud Be Hidden Now?
                  Location:      Las Vegas, Nevada

                  Date:          May 2018
                  Group:         Association of Certified Fraud Examiners
                  Topic:         Using Data Analytics to Detect Fraud and
                                 Professional Interviewing Skills – Custom Course
                  Location:      Cheyenne, Wyoming

                  Date:          April 2018
                  Group:         Auburn University Harbert College of Business School
                                 of Accountancy – 2018 Accounting & Auditing
                                 Summit: Understanding Fraud
                  Topic:         Bad Accounting or Criminal Act: The Challenge of
                                 Proving Intent
                  Location:      Auburn, Alabama

                  Date:          April 2018
                  Group:         Association of Certified Fraud Examiners
                  Topic:         Financial Statement Fraud
                  Location:      San Diego, California

                  Date:          December 2017
                  Group:         American Bar Association: 34th Annual National
                                 Institute on Criminal Tax Fraud and the 7th Annual
                                 Institute on Tax Controversy
                  Topic:         Tools and Toys: How an Internal Investigator Can
                                 Help
                  Location:      Las Vegas, Nevada

                  Date:          November 2017
                  Group:         Association of Certified Fraud Examiners
                  Topic:         Auditing for Internal Fraud – custom course
                  Location:      San Diego, California

                  Date:          October 2017
                  Group:         Hawaii Chapter of Association of Certified Fraud
                                 Examiners
                  Topic:         Fraud Case Studies and Ethical Considerations in
                                 Fraud Examinations
                  Location:      Honolulu, Hawaii




Janet McHard CV                    Page 4 of 20


                                www.TheMcHardFirm.com                  MA_00038574
    Case 4:18-cr-00575 Document 49-2 Filed in TXSD on 11/16/18 Page 6 of 21




                  Date:          September 2017
                  Group:         Association of Certified Fraud Examiners – Greater
                                 Kansas City Chapter
                  Topic:         Ethical Considerations, Case Studies and Expert
                                 Witness Seminar
                  Location:      Kansas City, Kansas

                  Date:          September 2017
                  Group:         Association of Certified Fraud Examiners – New
                                 Mexico Chapter
                  Topic:         Interviewing for the facts: Getting from “Yes” to “No”
                                 to Resolution and Beyond
                  Location:      Albuquerque, New Mexico

                  Date:          August 2017
                  Group:         Association of Certified Fraud Examiners
                  Topic:         Financial Statement Fraud
                  Location:      Las Vegas, Nevada

                  Date:          August 2017
                  Group:         Oklahoma State Auditors
                  Topic:         Anatomy of Fraud: Insights from Real Cases
                  Location:      Oklahoma City, Oklahoma

                  Date:          June 2017
                  Group:         28th Annual Global Association of Certified Fraud
                                 Examiners Annual Conference
                  Topic:         Auditing/Investigating Fraud Seminar
                  Location:      Nashville, Tennessee

                  Date:          June 2017
                  Group:         28th Annual Global Association of Certified Fraud
                                 Examiners Annual Conference
                  Topic:         Bad Accounting or Criminal Act: The Challenge of
                                 Proving Intent
                  Location:      Nashville, Tennessee

                  Date:          May 2017
                  Group:         Keshet Center for the Arts - KIIC
                  Topic:         Accounting for Artists
                  Location:      Albuquerque, New Mexico

                  Date:          May 2017
                  Group:         Association of Certified Fraud Examiners – Knoxville
                                 Chapter
                  Topic:         Detecting Fraud through Vendor Audits
                  Location:      Knoxville, Tennessee




Janet McHard CV                    Page 5 of 20


                                www.TheMcHardFirm.com                  MA_00038575
    Case 4:18-cr-00575 Document 49-2 Filed in TXSD on 11/16/18 Page 7 of 21




                  Date:          April 2017
                  Group:         Association of Certified Fraud Examiners
                  Topic:         CFE Exam Prep Course
                  Location:      Austin, Texas

                  Date:          January 2017
                  Group:         Association of Certified Fraud Examiners – Ottawa
                                 (Ontario, Canada) Chapter
                  Topic:         Conducting Internal Investigations and Auditing for
                                 Internal Fraud
                  Location:      Ottawa, Ontario, Canada

                  Date:          December 2016
                  Group:         American Bar Association: 33nd Annual National
                                 Institute on Criminal Tax Fraud and the 6th Annual
                                 Institute on Tax Controversy
                  Topic:         Addressing Employment Tax Issues in Sensitive
                                 Examinations
                  Location:      Las Vegas, Nevada

                  Date:          October 2016
                  Group:         Embry-Riddle Aeronautical University
                  Topic:         Fraud Examinations: Methodology, Interviews & Case
                                 Studies
                  Location:      Prescott, Arizona

                  Date:          September 2016
                  Group:         Paralegal Division – New Mexico State Bar
                  Topic:         Financial Discovery: Dealing with what you do and
                                 don’t have
                  Location:      Albuquerque, New Mexico

                  Date:          September 2016
                  Group:         First National Rio Grande and First National Santa Fe
                  Topic:         Red Flags of Fraud: What to look for and how to
                                 control fraud in your business
                  Location:      Albuquerque and Santa Fe, New Mexico

                  Date:          June 2016
                  Group:         Association of Certified Fraud Examiners – New
                                 Mexico Chapter
                  Topic:         Panel Participant: Expert (and Fact) Witness
                                 Seminar
                  Location:      Albuquerque, New Mexico




Janet McHard CV                    Page 6 of 20


                                www.TheMcHardFirm.com                  MA_00038576
    Case 4:18-cr-00575 Document 49-2 Filed in TXSD on 11/16/18 Page 8 of 21




                  Date:          June 2016
                  Group:         Association of Certified Fraud Examiners Annual
                                 Conference
                  Topic:         Chapter Leaders’ Meeting: Success Begins at the
                                 Top: Creating Leaders in Your Chapter – Beyond the
                                 “Strategy of Hope”
                  Location:      Las Vegas, Nevada

                  Date:          May 2016
                  Group:         Association of Certified Fraud Examiners – El Paso
                                 (Texas) Chapter
                  Topic:         Ethical Considerations in Fraud Examinations & Fraud
                                 in Governmental Entities: Case Studies and Other
                                 Fun Stories
                  Location:      El Paso, Texas

                  Date:          May 2016
                  Group:         Administrative Office of the U.S. Courts Defender
                                 Services Office, Training Division, Federal Defender
                                 Investigator and Paralegal Seminar
                  Topic:         Forensic Accounting Part I: Dealing With What You
                                 Don’t Have
                  Location:      Chicago, Illinois

                  Date:          May 2016
                  Group:         Administrative Office of the U.S. Courts Defender
                                 Services Office, Training Division, Federal Defender
                                 Investigator and Paralegal Seminar
                  Topic:         Forensic Accounting Part II: Dealing With What You
                                 Do Have
                  Location:      Chicago, Illinois

                  Date:          March 2016
                  Group:         The Conference That Counts!
                  Topic:         Ethical Considerations in Fraud Examinations & Fraud
                                 in Governmental Entities: Case Studies and Other
                                 Fun Stories
                  Location:      Albany, New York

                  Date:          January 2016
                  Group:         Association of Certified Fraud Examiners
                  Topic:         Financial Statement Fraud – International Financial
                                 Reporting Standards Version
                  Location:      Vancouver, British Columbia, Canada

                  Date:          December 2015
                  Group:         Association of Certified Fraud Examiners
                  Topic:         Specialized Knowledge Course
                  Location:      Washington, District of Columbia




Janet McHard CV                    Page 7 of 20


                                www.TheMcHardFirm.com                  MA_00038577
    Case 4:18-cr-00575 Document 49-2 Filed in TXSD on 11/16/18 Page 9 of 21




                  Date:          December 2015
                  Group:         American Bar Association: 32nd Annual National
                                 Institute on Criminal Tax Fraud and the 5th Annual
                                 Institute on Tax Controversy
                  Topic:         When the Past Isn’t the Past: How To Correct Past
                                 Wrongdoing
                  Location:      Las Vegas, Nevada

                  Date:          November 2015
                  Group:         Association of Certified Fraud Examiners – New
                                 Mexico Chapter
                  Topic:         Panel Participant: The Witness Stand
                  Location:      Albuquerque, New Mexico

                  Date:          November 2015
                  Group:         Association of Certified Fraud Examiners – Raleigh
                                 Chapter of the ACFE
                  Topic:         Investigating Conflicts of Interest
                  Location:      Raleigh, North Carolina

                  Date:          October 2015
                  Group:         New York Chapter of the Association of Certified
                                 Fraud Examiners – Investigations 2015
                  Topic:         Case Study: Ethical Obligations in Examinations
                  Location:      New York, New York

                  Date:          August 2015
                  Group:         New Mexico State Bar, 2015 Tax Seminar
                  Topic:         Kovel Accounting
                  Location:      Albuquerque, New Mexico

                  Date:          June 2015
                  Group:         Association of Certified Fraud Examiners Annual
                                 Conference
                  Topic:         Using Tax Returns in Investigations
                  Location:      Baltimore, Maryland

                  Date:          April 2015
                  Group:         Association of Certified Fraud Examiners
                  Topic:         Financial Statement Fraud – International Financial
                                 Reporting Standards Version
                  Location:      Toronto, Ontario, Canada

                  Date:          March and April 2015 (various dates)
                  Group:         Association of Certified Fraud Examiners
                  Topic:         CFE Exam Prep Course
                  Location:      Via Webinar




Janet McHard CV                    Page 8 of 20


                                www.TheMcHardFirm.com                 MA_00038578
   Case 4:18-cr-00575 Document 49-2 Filed in TXSD on 11/16/18 Page 10 of 21




                  Date:          March 2015
                  Group:         Association of Certified Fraud Examiners – New
                                 Mexico Chapter
                  Topic:         Case Study: Ethical Obligations in Examinations
                  Location:      Albuquerque, New Mexico

                  Date:          March 2015
                  Group:         Association of Certified Fraud Examiners
                  Topic:         Using Tax Returns in Examinations
                  Location:      Via Webinar

                  Date:          February 2015
                  Group:         Association of Certified Fraud Examiners
                  Topic:         CFE Exam Prep Course
                  Location:      Las Vegas, Nevada

                  Date:          February 2015
                  Group:         Wells Fargo Specialty Markets Group
                  Topic:         Anatomy of Theft & Personality of a Thief
                  Location:      Albuquerque, New Mexico

                  Date:          February 2015
                  Group:         Association of Certified Fraud Examiners
                  Topic:         Fraud Risk Management
                  Location:      New Orleans, Louisiana

                  Date:          January 2015
                  Group:         United Way of Central New Mexico – Center for
                                 Nonprofit Excellence
                  Topic:         Red Flags of Fraud for Nonprofit Organizations
                  Location:      Albuquerque, New Mexico

                  Date:          January 2015
                  Group:         New Mexico Criminal Defense Lawyers Association
                  Topic:         Gaining Trust in Your Trust Account; Ethical and
                                 Practical Issues of Accepting and Accounting for
                                 Client Funds, Co-Speaker and Panelist
                  Location:      Albuquerque, New Mexico

                  Date:          January 2015
                  Group:         Association of Governmental Accountants –
                                 Albuquerque Chapter
                  Topic:         An Update on AU-C 240: Today’s Name for
                                 Consideration of Fraud in a Financial Statement Audit
                  Location:      Albuquerque, New Mexico




Janet McHard CV                   Page 9 of 20


                               www.TheMcHardFirm.com                  MA_00038579
   Case 4:18-cr-00575 Document 49-2 Filed in TXSD on 11/16/18 Page 11 of 21




                  Date:          December 2014
                  Group:         American Bar Association: 31st Annual National
                                 Institute on Criminal Tax Fraud and the 4th Annual
                                 Institute on Tax Controversy
                  Topic:         Eggshell Audits in a Comprehensive Tax Enforcement
                                 Environment
                  Location:      Las Vegas, Nevada

                  Date:          November 2014
                  Group:         Association of Certified Fraud Examiners
                  Topic:         CFE Exam Prep Course
                  Location:      San Antonio, Texas

                  Date:          November 2014
                  Group:         Central Carolina Chapter of Certified Fraud
                                 Examiners
                  Topic:         Effective Report Writing for Fraud Examiners
                  Location:      Raleigh, North Carolina

                  Date:          October 2014
                  Group:         San Juan Basin Chapter, New Mexico Society of
                                 Certified Public Accountants
                  Topic:         Red Flags of Fraud
                  Location:      Farmington, New Mexico

                  Date:          October 2014
                  Group:         Association of Certified Fraud Examiners
                  Topic:         Fraud Risk Management
                  Location:      Seattle, Washington

                  Date:          September 2014
                  Group:         Association of Certified Fraud Examiners
                  Topic:         Effective Report Writing for Fraud Examiners
                  Location:      Las Vegas, Nevada

                  Date:          September 2014
                  Group:         2014 Santa Fe County and Rio Arriba County
                                 Treasurer's Affiliate Summer Conference
                  Topic:         Fraud Prevention Case Study
                  Location:      Santa Fe, New Mexico

                  Date:          August 2014
                  Group:         New Mexico Defense Lawyers Association – Women
                                 in the Courtroom V
                  Topic:         Are You Smarter Than An Expert Witness? Mounting
                                 and Defending a Daubert Challenge
                  Location:      Albuquerque, New Mexico




Janet McHard CV                   Page 10 of 20


                               www.TheMcHardFirm.com                  MA_00038580
   Case 4:18-cr-00575 Document 49-2 Filed in TXSD on 11/16/18 Page 12 of 21




                  Date:          July 2014
                  Group:         Association of Certified Fraud Examiners
                  Topic:         Conducting Internal Investigations – State Fund of
                                 California
                  Location:      Vacaville, California

                  Date:          July 2014
                  Group:         Association of Certified Fraud Examiners
                  Topic:         Financial Statement Fraud
                  Location:      San Francisco, California

                  Date:          June 2014
                  Group:         Association of Certified Fraud Examiners Annual
                                 Conference
                  Topic:         Selling Your Services: Marketing Tips for CFEs
                  Location:      San Antonio, Texas

                  Date:          June 2014
                  Group:         New Mexico Gaming Control Board
                  Topic:         Understanding Financial Statements and Financial
                                 Statement Fraud, Interactive Case Studies,
                                 Conducting Investigative Interviews and Admission
                                 Seeking Interviews. Course Certified for Law
                                 Enforcement credit by the NM Department of Public
                                 Safety
                  Location:      Albuquerque, New Mexico

                  Date:          May 2014
                  Group:         New Mexico Gaming Control Board
                  Topic:         Fraud Basics, Basic Financial Investigations with
                                 Case Studies, Using Tax Returns in Financial
                                 Investigations, Casino Compliance, the Bank Secrecy
                                 Act and Anti-Money Laundering. Course Certified for
                                 Law Enforcement credit by the NM Department of
                                 Public Safety
                  Location:      Albuquerque, New Mexico

                  Date:          May 2014
                  Group:         Association of Certified Fraud Examiners – NM
                                 Chapter
                  Topic:         ACFE Professional Standards – “Don’t Let Your
                                 Tongue Trip You Up”
                  Location:      Albuquerque, New Mexico

                  Date:          April 2014
                  Group:         New Mexico Regulation – Securities Division
                  Topic:         Interviewing and Interrogation
                  Location:      Santa Fe, New Mexico




Janet McHard CV                   Page 11 of 20


                               www.TheMcHardFirm.com                  MA_00038581
   Case 4:18-cr-00575 Document 49-2 Filed in TXSD on 11/16/18 Page 13 of 21




                  Date:          March 2014
                  Group:         The Conference That Counts!
                  Topic:         Why Fraud Happens, Fraud Prevention and
                                 Interactive Fraud Case Studies
                  Location:      Albany, New York

                  Date:          December 2013
                  Group:         New Mexico Government Finance Officers Association
                  Topic:         Fraud Prevention through Process Improvement
                  Location:      Albuquerque, New Mexico

                  Date:          October 2013
                  Group:         McHard Accounting Consulting and Don Rabon
                  Topic:         Contemporary Interviewing Dynamics
                  Location:      Albuquerque, New Mexico

                  Date:          October 2013
                  Group:         Institute of Internal Auditors – El Paso Chapter
                  Topic:         Fraud Seminar: Case Studies
                  Location:      El Paso, Texas

                  Date:          July 2013
                  Group:         DOE Contractors Internal Audit Directors
                  Topic:         Fraud Prevention: Tone at the Top
                  Location:      Albuquerque, New Mexico

                  Date:          June 2013
                  Group:         Association of Certified Fraud Examiners – New
                                 Mexico Taxation and Revenue Dept., Tax Fraud
                                 Investigations Division
                  Topic:         Conducting Internal Investigations
                  Location:      Albuquerque, New Mexico

                  Date:          May 2013
                  Group:         New Mexico Chapter International Association of
                                 Special Investigations Units
                  Topic:         Forensic Accountants: An Aid to Claims
                                 Investigations
                  Location:      Albuquerque, New Mexico

                  Date:          January 2013
                  Group:         Association of Certified Fraud Examiners
                  Topic:         CFE Exam Prep Course
                  Location:      Las Vegas, Nevada

                  Date:          November 2012
                  Group:         Association of Certified Fraud Examiners – Sandia
                                 National Laboratory
                  Topic:         Legal Elements of Fraud and Professional
                                 Interviewing Skills for Fraud Examiners
                  Location:      Albuquerque, New Mexico


Janet McHard CV                   Page 12 of 20


                               www.TheMcHardFirm.com                   MA_00038582
   Case 4:18-cr-00575 Document 49-2 Filed in TXSD on 11/16/18 Page 14 of 21




                  Date:          October 2012
                  Group:         Association of Certified Fraud Examiners – NM
                                 Chapter
                  Topic:         Fraud Examination: Case Studies in Government
                  Location:      Albuquerque, New Mexico

                  Date:          October 2012
                  Group:         Association of Certified Fraud Examiners
                  Topic:         Using Data Analytics to Detect Fraud
                  Location:      Los Angeles, California

                  Date:          October 2012
                  Group:         United Way of Central New Mexico – Center for Non-
                                 Profit Excellence
                  Topic:         Red Flags of Fraud for Non-Profit Organizations
                  Location:      Albuquerque, New Mexico

                  Date:          September 2012
                  Group:         New Mexico Criminal Defense Lawyers Association
                  Topic:         White Collar Crime Symposium: Thoughtcrime:
                                 Defending on the Battlefield of Intent – Panel
                                 Member
                  Location:      Albuquerque, New Mexico

                  Date:          September 2012
                  Group:         Association of Certified Fraud Examiners – Indiana
                                 Gaming Commission
                  Topic:         Custom two-day course
                  Location:      Indianapolis, Indiana

                  Date:          August 2012
                  Group:         Association of Certified Fraud Examiners – Oklahoma
                                 State Auditor Training
                  Topic:         Investigating Conflicts of Interest
                  Location:      Oklahoma City, Oklahoma

                  Date:          August 2012
                  Group:         Association of Certified Fraud Examiners – Jefferson
                                 County Public Schools
                  Topic:         Conducting Internal Investigations
                  Location:      Louisville, Kentucky

                  Date:          July 2012
                  Group:         Association of Certified Fraud Examiners
                  Topic:         Conducting Internal Investigations
                  Location:      Washington, District of Columbia




Janet McHard CV                   Page 13 of 20


                               www.TheMcHardFirm.com                   MA_00038583
   Case 4:18-cr-00575 Document 49-2 Filed in TXSD on 11/16/18 Page 15 of 21




                  Date:          June 2012
                  Group:         Association of Certified Fraud Examiners Annual
                                 Conference
                  Topic:         Fraud Analytics: Taking Data Analysis to the Next
                                 Level
                  Location:      Orlando, Florida

                  Date:          June 2012
                  Group:         Association of Certified Fraud Examiners Annual
                                 Conference
                  Topic:         Hanging Out Your Shingle Without Messing Up
                  Location:      Orlando, Florida

                  Date:          June 2012
                  Group:         Association of Certified Fraud Examiners
                  Topic:         Chapter Representatives Meeting - Facilitator
                  Location:      Orlando, Florida

                  Date:          June 2012
                  Group:         Association of Certified Fraud Examiners – DCAA
                                 Custom Course
                  Topic:         Using Data Analytics to Detect Fraud
                  Location:      Denver, Colorado

                  Date:          April 2012
                  Group:         Association of Certified Fraud Examiners – New
                                 Mexico Chapter
                  Topic:         Ethics for Fraud Examiners: Professional Standards
                                 and Conflicts of Interest, Part II
                  Location:      Albuquerque, New Mexico

                  Date:          April 2012
                  Group:         Association of Certified Fraud Examiners
                  Topic:         CFE Exam Prep Course
                  Location:      Las Vegas, Nevada

                  Date:          April 2012
                  Group:         Association of Certified Fraud Examiners
                  Topic:         Auditing for Internal Fraud – Custom Course
                  Location:      Las Vegas, Nevada

                  Date:          March 2012
                  Group:         Association of Certified Fraud Examiners – New
                                 Mexico Chapter
                  Topic:         Ethics for Fraud Examiners: Professional Standards
                                 and Conflicts of Interest, Part I
                  Location:      Albuquerque, New Mexico




Janet McHard CV                   Page 14 of 20


                               www.TheMcHardFirm.com                  MA_00038584
   Case 4:18-cr-00575 Document 49-2 Filed in TXSD on 11/16/18 Page 16 of 21




                  Date:          January 2012
                  Group:         Association of Certified Fraud Examiners
                  Topic:         Investigating Conflicts of Interest
                  Location:      Los Angeles, California

                  Date:          August 2011
                  Group:         Association of Governmental Accountants – El Paso
                                 Chapter, Professional Development Conference
                  Topic:         Hotlines for Heroes
                  Location:      El Paso, Texas

                  Date:          July 2011
                  Group:         Association of Certified Fraud Examiners – Habif,
                                 Arogeti & Wynne, LLP
                  Topic:         Specialized Knowledge
                  Location:      Atlanta, Georgia

                  Date:          June 2011
                  Group:         Association of Certified Fraud Examiners, Annual
                                 Conference
                  Topic:         Member - Audit Panel: Increasing Audit Effectiveness
                                 in Deterring and Detecting Fraud
                  Location:      San Diego, California

                  Date:          June 2011
                  Group:         Association of Certified Fraud Examiners, Annual
                                 Conference
                  Topic:         Member - Fraud Risk Assessment Panel: Actions
                                 Speak Louder Than Words
                  Location:      San Diego, California

                  Date:          May 2011
                  Group:         United Way of Central New Mexico – Center for Non-
                                 Profit Excellence
                  Topic:         Red Flags of Fraud for Non-Profit Organizations
                  Location:      Albuquerque, New Mexico

                  Date:          May 2011
                  Group:         Association of Certified Fraud Examiners
                  Topic:         Conducting Internal Investigations
                  Location:      San Antonio, Texas

                  Date:          April 2011
                  Group:         Association of Certified Fraud Examiners – New
                                 Mexico Chapter
                  Topic:         Financial Statement Fraud
                  Location:      Albuquerque, New Mexico




Janet McHard CV                   Page 15 of 20


                               www.TheMcHardFirm.com                   MA_00038585
   Case 4:18-cr-00575 Document 49-2 Filed in TXSD on 11/16/18 Page 17 of 21




                  Date:          April 2011
                  Group:         Association of Governmental Accountants
                  Topic:         Government Fraud Case Studies – NM PDC
                  Location:      Albuquerque, New Mexico

                  Date:          March 2011
                  Group:         Association of Certified Fraud Examiners
                  Topic:         CFE Exam Prep Course
                  Location:      Providence, Rhode Island

                  Date:          January 2011
                  Group:         New Mexico Criminal Defense Lawyers Association
                  Topic:         Ring Out the Old, Ring in the New: Law Practice
                                 Management 2011 – Fraud Basics
                  Location:      Albuquerque, New Mexico

                  Date:          December 2010
                  Group:         Association of Certified Fraud Examiners
                  Topic:         Auditing for Internal Fraud and Investigating
                                 Conflicts of Interest
                  Location:      Plano, Texas

                  Date:          November 2010
                  Group:         University of New Mexico School of Law
                  Topic:         Use of Experts in Litigated Matters
                  Location:      Albuquerque, New Mexico

                  Date:          November 2010
                  Group:         Association of Certified Fraud Examiners
                  Topic:         Investigating Conflicts of Interest
                  Location:      Orlando, Florida

                  Date:          November 2010
                  Group:         Association of Certified Fraud Examiners – KMJ
                                 Corbin and Company, LLP
                  Topic:         Auditing for Internal Fraud
                  Location:      Costa Mesa, California

                  Date:          September 2010
                  Group:         Association of Certified Fraud Examiners
                  Topic:         Auditing for Internal Fraud
                  Location:      Salt Lake City, Utah

                  Date:          August 2010
                  Group:         Association of Certified Fraud Examiners
                  Topic:         CFE Exam Prep Course
                  Location:      Chicago, Illinois




Janet McHard CV                   Page 16 of 20


                               www.TheMcHardFirm.com                   MA_00038586
   Case 4:18-cr-00575 Document 49-2 Filed in TXSD on 11/16/18 Page 18 of 21




                  Date:          August 2010
                  Group:         Association of Certified Fraud Examiners – New
                                 Mexico Chapter
                  Topic:         Prevention of Management and Occupation Fraud -
                                 Hotlines
                  Location:      Albuquerque, New Mexico

                  Date:          July 2010
                  Group:         Institute of Internal Auditors – Albuquerque Chapter
                  Topic:         When Your Audit Takes a Left Turn into Investigation
                  Location:      Albuquerque, New Mexico

                  Date:          July 2010
                  Group:         Association of Government Accountants –
                                 Albuquerque and New Mexico Chapters
                  Topic:         Red Flags of Fraud
                  Location:      Santa Fe, New Mexico

                  Date:          June 2010
                  Group:         Association of Certified Fraud Examiners
                  Topic:         CFE Exam Prep Course
                  Location:      McLean, Virginia

                  Date:          May 2010
                  Group:         Albuquerque Chapter of CPAs
                  Topic:         Forensic Accounting: Basics to Case Studies
                  Location:      Albuquerque, New Mexico

                  Date:          March 2010
                  Group:         Association of Certified Fraud Examiners – NM
                                 Chapter
                  Topic:         Procurement Fraud
                  Location:      Albuquerque, New Mexico

                  Date:          March 2010
                  Group:         Association of Certified Fraud Examiners – IIA LA
                                 Chapter
                  Topic:         Auditing for Internal Fraud
                  Location:      Los Angeles, California

                  Date:          March 2010
                  Group:         Association of Certified Fraud Examiners
                  Topic:         Auditing for Internal Fraud
                  Location:      New York City, New York

                  Date:          January 2010
                  Group:         New Mexico Criminal Defense Lawyers Association
                  Topic:         Financial Resolve: Saving Your Assets and Stay
                                 Organized: Dealing with Your Trust Account
                  Location:      Albuquerque, New Mexico



Janet McHard CV                   Page 17 of 20


                               www.TheMcHardFirm.com                  MA_00038587
   Case 4:18-cr-00575 Document 49-2 Filed in TXSD on 11/16/18 Page 19 of 21




                  Date:          November 2009
                  Group:         Association of Certified Fraud Examiners – San
                                 Manuel Gaming Commission
                  Topic:         Fraud Prevention/Auditing for Internal Fraud
                  Location:      Highland, California

                  Date:          November 2009
                  Group:         University of New Mexico School of Law
                  Topic:         Use of Experts in Litigated Matters
                  Location:      Albuquerque, New Mexico

                  Date:          September 2009
                  Group:         American Payroll Association - Albuquerque Chapter
                  Topic:         Portrait of a Thief
                  Location:      Albuquerque, New Mexico

                  Date:          July 2009
                  Group:         Association of Certified Fraud Examiners – Annual
                                 Conference
                  Topic:         Fraud Prevention Tips: Best (and Worst) Practices -
                                 Things My Clients Have Taught Me
                  Location:      Las Vegas, Nevada

                  Date:          June 2009
                  Group:         Association of Certified Fraud Examiners – NM TRD
                                 Fraud Investigation Division
                  Topic:         Auditing for Internal Fraud
                  Location:      Albuquerque, New Mexico

                  Date:          May 2009
                  Group:         New Mexico Taxation and Revenue – General
                                 Services Division
                  Topic:         Fraud Basics
                  Location:      Santa Fe, New Mexico

                  Date:          May 2009
                  Group:         Association of Certified Fraud Examiners – NM DVR
                  Topic:         Fraud Prevention
                  Location:      Albuquerque, New Mexico

                  Date:          April 2009
                  Group:         Association of Government Accountants
                  Topic:         Fraud Prevention Tips: Best (and Worst) Practices -
                                 Things My Clients Have Taught Me
                  Location:      Albuquerque, New Mexico

                  Date:          April 2009
                  Group:         Association of Certified Fraud Examiners – NM DVR
                  Topic:         Fraud Prevention
                  Location:      Santa Fe, New Mexico



Janet McHard CV                   Page 18 of 20


                               www.TheMcHardFirm.com                  MA_00038588
   Case 4:18-cr-00575 Document 49-2 Filed in TXSD on 11/16/18 Page 20 of 21




                  Date:          April 2009
                  Group:         Association of Certified Fraud Examiners - UHY
                                 Advisors
                  Topic:         Report Writing & Conducting Internal Investigations
                  Location:      Houston, Texas

                  Date:          March 2009
                  Group:         University of New Mexico
                  Topic:         Forensic Auditing - Evidence
                  Location:      Albuquerque, New Mexico

                  Date:          March 2009
                  Group:         University of New Mexico
                  Topic:         Auditor's Forensic Responsibilities - SAS 99
                  Location:      Albuquerque, New Mexico

                  Date:          November 2008
                  Group:         Association of Certified Fraud Examiners-
                                 Albuquerque IIA Chapter
                  Topic:         Fraud for Internal Auditors
                  Location:      Albuquerque, New Mexico

                  Date:          October 2008
                  Group:         New Mexico Criminal Defense Lawyer Association
                                 -2nd Annual White Collar Crime CLE Conference
                  Topic:         Creative Approaches in Litigating Fraud Cases
                  Location:      Albuquerque, New Mexico

                  Date:          September 2008
                  Group:         Association of Certified Fraud Examiners
                                 -Albuquerque IIA Chapter
                  Topic:         A Portrait of a Thief: Occupational Fraud War Stories
                  Location:      Albuquerque, New Mexico

                  Date:          August 2008
                  Group:         Association of Certified Fraud Examiners
                  Topic:         Fraud Prevention Conference
                  Location:      Philadelphia, Pennsylvania

                  Date:          July 2008
                  Group:         Association of Certified Fraud Examiners – Annual
                                 Conference
                  Topic:         Continuous Internal Auditing and Fraud Prevention:
                                 SAS 112
                  Location:      Boston, Massachusetts

                  Date:          June 2008
                  Group:         Association of Certified Fraud Examiners
                  Topic:         Auditing for Internal Fraud
                  Location:      Denver, Colorado



Janet McHard CV                   Page 19 of 20


                               www.TheMcHardFirm.com                   MA_00038589
   Case 4:18-cr-00575 Document 49-2 Filed in TXSD on 11/16/18 Page 21 of 21




ACTIVITIES:
                  Commissioner, Chairperson, Past Vice-Chairperson
                  Board of Commissioners
                  Albuquerque Housing Authority
                  Albuquerque, New Mexico

                  Member, National Board of Advisors
                  Past Member, Past President, Board of Directors
                  Past Member, Finance Committee
                  Keshet Dance Company
                  Albuquerque, New Mexico

                  Alexis de Tocqueville Society, Member
                  Women in Philanthropy, Volunteer and Past Mentor
                  United Way of Central New Mexico
                  Albuquerque, New Mexico

                  Past Treasurer, Past President
                  New Mexico Chapter
                  Association of Certified Fraud Examiners
                  Albuquerque, New Mexico

                  Past Member
                  Board of Directors
                  WildEarth Guardians
                  Santa Fe, New Mexico

                  Past Treasurer
                  Committee to Keep Judge Gerard Lavelle
                  Albuquerque, New Mexico

                  Past Volunteer Mediator
                  Settlement Week
                  Court Alternatives
                  Second Judicial District Court
                  Albuquerque, New Mexico

                  Past Member, Board of Directors
                  Albuquerque Softball/Baseball Hall of Fame
                  Albuquerque, New Mexico




Janet McHard CV                      Page 20 of 20


                                  www.TheMcHardFirm.com              MA_00038590
